Citation Nr: 0903583	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-11 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to June 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
migraines.

When this case was before the Board in July 2007, it was 
remanded for a travel board hearing.  It is now before the 
Board for further appellate action.

In December 2008, the veteran testified at a hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that service connection is warranted for 
migraine headaches because they began during his military 
service in Korea.  Service treatment records show treatment 
for headaches during service, as well as a possible diagnosis 
of a temple headache.  Post service treatment records show a 
diagnosis for migraine headaches.  At his hearing in December 
2008, the veteran testified to experiencing headaches since 
his military service.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  An examination is needed to determine the whether any 
current migraine headaches are related to service.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1. The veteran should be afforded a VA 
examination to ascertain the etiology of 
any current migraines. 

The claims folder must be made available 
to and reviewed by the examiner.  The 
examination report, or addendum, should 
reflect that the claims folder was 
reviewed.

The examiner should proffer an opinion as 
to whether it is at least as likely as 
not (a 50 percent or better probability) 
that any current migraine headaches had 
its onset in service or is otherwise the 
result of a disease or injury in service.

The examiner is advised that the veteran 
is competent to report injuries and 
symptoms in service and since, and that 
the veteran's reports must be considered.  

The rationale for any opinions should 
also be provided.

2.  If the benefit sought on appeal is 
not granted, a supplemental statement of 
the case should be issued, before the 
case is returned to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

